 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                                   DISTRICT OF NEVADA
 6
     JAMES RIVER INSURANCE COMPANY,
 7                                                       Case No.: 2:19-cv-01972-KJD-NJK
            Plaintiff(s),
 8                                                                     ORDER
     v.
 9                                                                 (Docket No. 13)
     TERRY LAW GROUP PC, et al.,
10
            Defendant(s).
11
12        Pending before the Court is Plaintiff’s ex parte application for an enlargement of time to
13 effectuate service of summons and complaint on Defendants. Docket No. 13. The Court
14 GRANTS the application. Id. No later than April 9, 2020, Plaintiff shall properly serve the
15 summons and complaint on Defendants. However, Plaintiff failed to adequately justify the ex
16 parte designation on its application; therefore, the Court INSTRUCTS the Clerk’s Office to
17 remove the ex parte designation. See Local Rule IA 7-2.
18        IT IS SO ORDERED.
19        Dated: February 18, 2020
20                                                            ______________________________
                                                              Nancy J. Koppe
21                                                            United States Magistrate Judge
22
23
24
25
26
27
28

                                                  1
